Citation Nr: 1215335	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash (other than the groin area), including as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for bilateral lung calcified granulomas (lung disorder), including as due to herbicide exposure.

3.  Entitlement to service connection for scars of the groin area, including as due to Agent Orange (herbicide) exposure.

4.  Entitlement to service connection for athlete's foot.

5.  Entitlement to a higher initial disability rating in excess of 10 percent for an adjustment disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to February 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims at issue were previously remanded by the Board in June 2011 for further procedural development of providing the Veteran a Board personal hearing, which was held in January 2012.  As the remand order has been complied with, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In January 2012, the Veteran testified at a Board hearing conducted before the undersigned in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The Veteran in this case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated January 25, 2010.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2011).  

The issues of service connection for a lung disorder, service connection for athlete's foot, and entitlement to a higher initial disability rating in excess of 10 percent for an adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active service. 

2.  The Veteran underwent a herniorrhaphy prior to service, and had hernia scars prior to service that were noted on examination for entrance into service.

3.  The Veteran's pre-existing hernia scars did not permanently increase in severity during service.

4.  The Veteran experienced blisters in the groin area during service. 

5.  Groin blister symptoms and scarring were not chronic in service.

6.  Groin blister symptoms and scarring in the groin area have not been continuous since service separation.

7.  The Veteran does not have a current disability of groin blisters or scar residuals.

8.  The Veteran experienced a skin rash on his arms and back in service. 

9.  Skin rash symptoms were not chronic in service.

10.  Skin rash symptoms have not been continuous since service separation.

11.  The Veteran does not have a current skin rash disability.


CONCLUSIONS OF LAW

1.  The Veteran's hernia residuals, including scars, pre-existed service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Pre-existing hernia scars were not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

3.  The criteria for service connection for scars of the groin area are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a skin rash (other than groin area) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Veteran was not afforded an examination pertaining to the claimed hernia scars or skin rash.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the weight of the evidence demonstrates no in-service hernia or hernia scars injury, disease, or event, or evidence of chronic manifestations of symptoms of hernia scars, any requests for treatment, or any evidence of worsening of the claimed hernia scars, a remand for a VA examination is not necessary to decide this claim and would unduly delay resolution.  The complete claims file contains the Veteran's active duty treatment reports, that included the January 1968 service entrance examination and February 1970 service separation examination.  Not one service treatment report, despite a complete evaluation at service separation that considered all the systems, contains a finding that pre-existing hernia scars had been permanently worsened.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011) (VA may use silence in the service treatment records as evidence contradictory to the veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  In this case, there is competent medical evidence that demonstrates that the Veteran does not have current groin blister or scar or other skin rash disabilities.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that the competent medical evidence of record is sufficient to make a decision on the issues of service connection for scars of the groin area (hernia scars, groin blisters) and skin rash to other areas of the body.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

During the January 2012 Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for medical evidence (diagnosis) of current groin scar and skin rash disorders.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.  

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Scar of the Groin Area

The Veteran alleges that he incurred blisters in the groin area in service due to herbicide exposure in Vietnam and had residual scarring.  The Veteran has reported at service entrance and during this claim that he had hernia surgery prior to service.  The Veteran testified that he underwent a hernia operation at age 16 or 17, about one year prior to service enlistment, and that he did not now have any problem with the hernia scar.  He contends that the claimed scar for which he is seeking service connection pertains to residuals of blisters to the groin area during service in Vietnam, which sometimes itch.  

In adjudicating the Veteran's claim for service connection for scars in the groin area, the Board will first address the aspect of the claim as it pertains to hernia scar. The January 1968 service entrance examination report is positive for a diagnosis of hernia scars, consistent with pre-service herniorrhaphy.  The service entrance examiner reported finding a 5 inch scar in the lower left quadrant of the abdomen and reported the scar was well healed.  At the January 1968 service entrance examination, the Veteran reported that he had a hernia operation (herniorrhaphy) prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).  Because hernia scars were "noted" by both history and clinical findings at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

The Board next finds that weight of the evidence demonstrates that the Veteran's pre-existing hernia scars did not permanently increase in severity during service, that is, was not aggravated by service.  Service treatment records are negative for any treatment for hernia scars or hernia scar symptoms.  The February 1970 service separation examiner's review of the history is negative for any reports of hernia scar symptoms.  The service separation examination reflected that the hernia scars were not considered disabling (NCD).  Such in-service evidence shows a continuation of the same pre-service disability of well-healed hernia scars that did not increase in severity during service.  

In finding no aggravation, the Board places significant probative value on the absence of any injury or disease, treatment, or even complaints or symptoms regarding hernia scar during service.  As noted above, the service treatment records are negative for any treatment hernia scars or hernia scar symptoms.  Service treatment records reflect no worsening of hernia scars during service.  In the February 1970 service separation examination, the service examiner reported that the pre-existing hernia scars were NCD.  This evidence, which does not even show an increase in symptomatology during service, weighs against a finding of permanent increase in severity of preexisting hernia scar during service.  

In finding no aggravation by service, the Board also places significant probative value on the absence of treatment after service separation.  Post-service VA treatment records do not reflect any complaints, treatment, or diagnosis for hernia scars.  As noted above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

Concerning the question of in-service disease or injury for groin blisters or groin scar, the injury or event here contended is exposure to herbicides in Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  However, because the Veteran's groin blisters or scars are not listed among the Agent Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-44.

The Board finds that the Veteran experienced groin blisters in service, but such symptoms were not chronic in service.  In an October 2007 VA treatment record, the Veteran reported "jungle rot" in service.  During the January 2012 Board personal hearing, the Veteran testified that he was hospitalized in service in 1969 for blisters in his groin area.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's service treatment records indicate that the Veteran's groin blisters resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of groin blisters or other skin disorder affecting the groin area.  The February 1970 service separation clinical evaluation does not note any findings of groin blisters or groin blister symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of groin blisters have not been continuous since service separation in February 1970.  Following service separation in February 1970, the evidence of record shows no diagnosis or treatment for groin blisters.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic groin blisters in service or continuous groin blister symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had groin blister symptoms or groin scars since service separation, the Board finds that, while the Veteran is competent to report the onset of his groin blister symptoms, his recent report of continuous groin blister symptoms or groin scars since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles.  The Board finds that the Veteran's statements as to continuous groin blister symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the February 1970 service separation examination that reported no groin blisters or groin blister symptoms; the October 2007 VA Agent Orange Registry examination that reported no groin blisters or groin blister symptoms; and the February 2011 VA treatment record that reported no groin blisters or related symptoms or scarring.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of groin blisters or residuals of groin blisters, including scarring.  The Veteran has contended that he is suffering from residuals of groin blisters that include scarring; however, the report of such disorder alone does not equate to a diagnosis of current groin blisters or scar residuals of groin blisters.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of groin blisters, and was specifically advised at the Board personal hearing of the need for a diagnosis of disability claimed as scars of the groin area.  The record was held open for 60 days after the hearing for the Veteran to try to obtain such diagnosis, but no such evidence was submitted.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, at 225.

In this case, the weight of the record of evidence indicates that the Veteran was exposed to herbicides and experienced groin blisters in service, but did not experience chronic symptoms of groin blisters during service.  The weight of the evidence demonstrates that the Veteran has not experienced continuous groin blister symptomatology or scarring since service, and does not currently have a diagnosed groin blister disability or scar residuals of groin blisters.  For these reasons, service connection for groin blisters must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for scar of the groin area, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Rash (other than groin area)

The Veteran contends that he has a skin rash that began during active service.  During the current claim, the Veteran asserted that he experienced a skin rash during service on his arms and back during service, which he believes is due to exposure to herbicides (Agent Orange) in Vietnam.

Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  However, because the Veteran's skin rash is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 
34 F.3d at 1043-44.

The Board finds that the Veteran experienced a skin rash on his arms and back in service.  In an October 2007 VA treatment record, the Veteran reported "jungle rot" in service.  During the January 2012 Board personal hearing, the Veteran testified that he experienced a skin rash on his arms and back in service.  See Bennett (the Board may rely upon lay testimony as to observable facts).

The Board finds that the skin rash of the arms and back in service was not chronic in service.  The service treatment records show that the Veteran's skin rash on his arms and back resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a skin rash.  The February 1970 service separation clinical evaluation does not note any findings of a skin rash or skin rash symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a skin rash, including to the arms and back, have not been continuous since service separation in February 1970.  Following service separation in February 1970, the evidence of record shows no diagnosis or treatment for a skin rash.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic skin rash in service or continuous skin rash symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had skin rash symptoms since service separation, the Board finds that, while the Veteran is competent to report the onset of his skin rash symptoms, his recent report of continuous skin rash symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles.  The Board finds that the Veteran's statements as to continuous skin rash symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the February 1970 service separation examination that reported no skin rash or skin rash symptoms; the October 2007 VA Agent Orange Registry examination that reported no skin rash or skin rash symptoms; and the February 2011 VA treatment record that reported no skin rash or skin rash symptoms.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a skin rash or residuals of skin rash.  The Veteran has contended that he is suffering from residuals of a skin rash; however, the report of such disorder alone does not equate to a diagnosis of current skin rash or residuals of skin rash.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of skin rash, and was specifically advised at the Board personal hearing of the need for a diagnosis of disability of skin rash.  The record was held open for 60 days after the hearing for the Veteran to try to obtain such diagnosis, but no such evidence was submitted.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, at 225.

In this case, the weight of the record of evidence indicates that the Veteran was exposed to herbicides and incurred a skin rash in service, but did not experience chronic symptoms of a skin rash during service.  The Veteran has not experienced continuous skin rash symptomatology since service, and does not currently have a diagnosed skin rash or residuals of a skin rash.  For these reasons, service connection for a skin rash must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin rash, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for scars of groin area is denied.

Service connection for a skin rash (other than groin area) is denied.  


REMAND

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81.

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Service Connection for a Lung Disorder

The Veteran alleges that his preexisting lung disorder was aggravated by service.  The Veteran has reported that he experienced shortness of breath in service and that he inhaled dust and other particles from artillery being fired.

The January 1968 service entrance examination is positive for a diagnosis of several calcified granulomata in both lungs with questionable density of the right lung.  Because a lung disorder was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

As noted above, the Veteran was also exposed to herbicides during active service.  However, because the Veteran's lung disorder is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, at 1043-44.  

Concerning the question of in-service disease, injury, or event, the Veteran reported that during service he experienced shortness of breath during training runs in service.  See Bennett (the Board may rely upon lay testimony as to observable facts).  The February 1970 service separation also reflects bilateral pulmonary calcification that was NCD.  

With respect to current disability, an October 2007 VA treatment record reflects a diagnosis of chronic obstructive pulmonary disorder (COPD) with probable bullous disease in the upper lungs, with evidence of prior granulomatous disease.  During the January 2012 Board personal hearing, the Veteran also reported suffering symptoms of shortness of breath and tightening of the lungs after separation from service.  

The Board finds that there is a complex medical question presented by this case which is not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of whether the Veteran's preexisting lung disorder was aggravated by the Veteran's military service, including whether the preexisting lung disorder was aggravated by exposure to herbicides in service.  

For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's preexisting lung disorder was aggravated by the Veteran's military service, including whether the preexisting lung disorder was aggravated by exposure to herbicides in service.  

Service Connection for Athlete's Foot and 
a Higher Initial Rating for an Adjustment Disorder

In April 2010, the Veteran filed informal claims for service connection for athlete's foot and an adjustment disorder.  In a November 2011 rating decision, the RO denied the claim for service connection for athlete's foot and granted service connection for an adjustment disorder and assigned an initial disability rating of 10 percent from April 5, 2010.  In a statement received in November 2011, the Veteran expressed disagreement with the RO's November 2011 rating decision denying service connection for athlete's foot and requested a higher initial disability rating for the service-connected adjustment disorder, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of service connection for athlete's foot and the issue of a higher initial disability rating for an adjustment disorder.  When a veteran has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issues of service connection for athlete's foot and a higher initial disability rating for an adjustment disorder, are remanded for issuance of a SOC.


Accordingly, the issues of service connection for a lung disorder, service connection for athlete's foot, and entitlement to a higher initial disability rating in excess of 10 percent for service-connected adjustment disorder are REMANDED for the following action:
1.  The RO should schedule the Veteran for a VA lung disorders examination for a medical opinion as to whether the Veteran's preexisting lung disorder was aggravated during active service.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should offer the following opinions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lung disorder permanently worsened in severity (was "aggravated") by active service?  

B.  If it is your opinion that there was permanent worsening of pre-service lung disability during service, did such worsening constitute the natural progression of the lung disorder OR was such worsening beyond a natural progression of the lung disorder?  

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a lung disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and should afford them the appropriate time period for response.

3.  The Veteran and his representative should be furnished with a Statement of the Case addressing the claims for service connection for athlete's foot and a higher initial disability rating for an adjustment disorder.  In order to perfect an appeal of the issue, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


